DETAILED ACTION
1.	This Office Action is responsive to claims filed for No. 16/624,401 on December 19, 2019. Please note Claims 1-17 are pending.

Notice of Pre-AIA  or AIA  Status
2.	The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
3.	Claims 1-7 allowed.

Claim 1 recites physical aspects, such as the seven transistors and various connections. In conjunction with the various modules and driving method, this is not taught by the prior art. To clarify, Xiang teaches of a subset of these claims (highlighted in the rejection of Claims 8 and 17), but not in conjunction with the transistor connections).

4.	Claims 9-16 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 9 essentially recites the transistor details as noted above and are objected to for similar reasons.

Claim Objections


Claim 17 seems to have a duplicate limitation, namely: 

“the compensation module receives a first voltage signal, a second voltage signal, a first clock signal, a second clock signal, a data signal, a scanning signal, and a first power supply signal, the compensation module is used to transmit the data signal to a first node under control of the first power supply signal”

Appropriate correction is appreciated, thank you.

Claim Rejections - 35 USC § 102
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claims 8 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xiang et al. ( US 2017/0061871 A1 ).

	Xiang teaches in Claim 8:
	A pixel driving circuit ( Figure 5 shows a pixel driving circuit 20 disposed alongside a pixel compensation circuit 10 (read the two together as a pixel driving circuit) ), comprising a compensation module ( Figure 1, [0028] discloses a pixel compensation circuit 10 ), a receiving module ( Figure 1, [0028] discloses a data input module 21 ), a light-emitting module ( Figure 1, [0028] discloses a display element 25 ), and a detection module ( Figure 1, [0028] discloses a sensing module 24 ); wherein the receiving module and the detection module are connected to the light-emitting module ( Figure 1 shows modules 21 and 24 are connected to the display element 25 ), and the receiving module and the detection module are connected to the compensation module ( Figure 1 shows modules 21 and 24 are connected to pixel compensation circuit 10 ); 
the compensation module receives a first voltage signal, a second voltage signal ( Figures 1 and 5, [0075] disclose a high level and low level signal (read the two as first and second voltage signals) for the output of comparator U2 and this is output to the voltage adjustment module 11 in particular ), a first clock signal, a second clock signal ( Figure 5, [0064]-[0066] disclose first power supply VIN and third power supply Vsub. Respectfully, it is clear that these are controlled by clock signals to affect application of the voltages to the respective units to turn on these units. Please note Figure 8, step S802 which notes of turning on various module(s); this is done by clock signals as one of ordinary skill in the art would realize ), a data signal ( Figure 5, [0060] disclose a data line DL ), a scanning signal ( Figure 5, [0066] disclose a first scanning signal line SS1 ), and a first power supply signal ( Figure 5, [0031] discloses first power supply VIN ) the compensation module is used to transmit the data signal to a first node under control of the first power supply signal ( Figures 5 and 8, [0037] disclose outputting, along the data line DL, to the input terminal of the data input module 21. Please see in Figure 5 the connection between these two elements and interpret this as a first node. This signal which is transferred is based on VIN controlling the voltage adjustment module 11/waveform generator 111 ); 
( Figure 5 shows module 21 is connected to the interpreted first node, as disclosed above, as well as node N1 (read as a second node) ), and the receiving module is used to transmit the data signal to the second node under control of an electric potential of the first node ( Figure 5, [0903] discloses capacitor C1 and M2 provide a voltage/electric potential applied to node N1 ); and 
21the detection module receives a regulated signal, the detection module is used to transmit the regulated signal to a third node under control of the electric potential of the first node to stabilize an electric potential of the third node ( Figure 5, [0066] disclose details of transistor M4, part of sensing module 24. In particular, one terminal is connected through a sense line SL to a first resistor R1. Figure 8, [0082], etc disclose of a compensation stage in which the OELD/driving transistor M3 can be compensated for (read a third node as between M3 and the display element 25 ), and the detection module is also used to detect an actual voltage of the light-emitting module, and to compare the actual voltage to a predetermined voltage in order to generate a compensation voltage of the light-emitting module ( Figures 5 and 8, [0042] disclose step S812 which compares the sensing voltage (read as an actual voltage), compares it to a target voltage (read as a predetermined voltage) and can generate a compensated/controlled output  from the voltage adjustment module ); 
wherein the compensation module is also used to compensate the data signal according to the compensation voltage under control of the first voltage signal and the data signal, and transmit a compensated data signal to the first node. ( Figures 5 and 8, as shown, the compensated signal is applied onto and through the data line to the data input module 21, i.e. data line is compensated. Specifically, please note the loop in which the sensing module 24 detects thresholds aspects and outputs this to the compensation circuit 10. The compensation circuit 10 then outputs the adjusted voltage to the data input module 21, through the data line ) 

	Xiang teaches in Claim 17:
	A display panel ( [0002] discloses a display panel ), comprising a pixel driving circuit ( Figure 5 shows a pixel driving circuit 20 disposed alongside a pixel compensation circuit 10 (read the two together as a pixel driving circuit) ), wherein the pixel driving circuit comprises a compensation module ( Figure 1, [0028] discloses a pixel compensation circuit 10 ), a receiving module ( Figure 1, [0028] discloses a data input module 21 ), a light-emitting module ( Figure 1, [0028] discloses a display element 25 ), and a detection module ( Figure 1, [0028] discloses a sensing module 24 ); wherein the receiving module and the detection module are connected to the light-emitting module ( Figure 1 shows modules 21 and 24 are connected to the display element 25 ), and the receiving module and the detection module are connected to the compensation module ( Figure 1 shows modules 21 and 24 are connected to pixel compensation circuit 10 ); 
the compensation module receives a first voltage signal, a second voltage signal ( Figures 1 and 5, [0075] disclose a high level and low level signal (read the two as first and second voltage signals) for the output of comparator U2 and this is output to the voltage adjustment module 11 in particular ), a first clock signal, a second clock signal ( Figure 5, [0064]-[0066] disclose first power supply VIN and third power supply Vsub. Respectfully, it is clear that these are controlled by clock signals to affect application of the voltages to the respective units to turn on these units. Please note Figure 8, step S802 which notes of turning on various module(s); this is done by clock signals as one of ordinary skill in the art would realize ), a data signal ( Figure 5, [0060] disclose a data line DL ), a scanning signal ( Figure 5, [0066] disclose a first scanning signal line SS1 ), and a first power supply signal ( Figure 5, [0031] discloses first power supply VIN ), the compensation module is used to transmit the data signal to a first node under control of the first power supply signal ( Figures 5 and 8, [0037] disclose outputting, along the data line DL, to the input terminal of the data input module 21. Please see in Figure 5 the connection between these two elements and interpret this as a first node. This signal which is transferred is based on VIN controlling the voltage adjustment module 11/waveform generator 111 ); the compensation module receives a first voltage signal, a second voltage signal, a first clock signal, a second clock signal, a data signal, a scanning signal, and a first power supply signal, the compensation module is used to transmit the data signal to a first node under control of the first power supply signal ( These limitations are taught above as this is seemingly a duplicate limitation ); 
the receiving module is electrically connected to a second node and the first node ( Figure 5 shows module 21 is connected to the interpreted first node, as disclosed above, as well as node N1 (read as a second node) ), and the receiving module is used to transmit the data signal to the second node under control of an electric potential of the first node ( Figure 5, [0903] discloses capacitor C1 and M2 provide a voltage/electric potential applied to node N1 ); and 
the detection module receives a regulated signal, the detection module is used to transmit the regulated signal to a third node under control of the electric potential of the first node to stabilize an electric potential of the third node ( Figure 5, [0066] disclose details of transistor M4, part of sensing module 24. In particular, one terminal is connected through a sense line SL to a first resistor R1. Figure 8, [0082], etc disclose of a compensation stage in which the OELD/driving transistor M3 can be compensated for (read a third node as between M3 and the display element 25 ), and the detection module is also used to detect an actual voltage of the light-emitting module, and to compare the actual voltage to a predetermined voltage in order to generate a compensation voltage of the light-emitting module ( Figures 5 and 8, [0042] disclose step S812 which compares the sensing voltage (read as an actual voltage), compares it to a target voltage (read as a predetermined voltage) and can generate a compensated/controlled output  from the voltage adjustment module ); 
wherein the compensation module is also used to compensate the data signal according to the compensation voltage under control of the first voltage signal and the data signal, and transmit a compensated data signal to the first node. ( Figures 5 and 8, as shown, the compensated signal is applied onto and through the data line to the data input module 21, i.e. data line is compensated. Specifically, please note the loop in which the sensing module 24 detects thresholds aspects and outputs this to the compensation circuit 10. The compensation circuit 10 then outputs the adjusted voltage to the data input module 21, through the data line )

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS P JOSEPH whose telephone number is (571)270-1459. The examiner can normally be reached Monday - Friday 5:30 - 3:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571-272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DENNIS P JOSEPH/Primary Examiner, Art Unit 2621